Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Ho on 06/10/2022.
The application has been amended as follows: 
Claim 41 line 2; “an elongate, conductive and elastomeric electrode body” is changed to “an elongate and conductive elastomeric electrode body”.
Claim 41 line 12; “wherein the first portion comprises a signal collection portion on which a signal collection surface is defined and a peripheral portion surrounding the signal collection surface” is changed to “wherein the signal collection portion defines a signal collection surface and a peripheral portion surrounding the signal collection surface”.
Claim 41 lines 16-17; “the second portion and the second portion” is changed to “the second portion and the third portion”.
Claim 41 line 16; “the elastomeric electrode body” is changed to “the conductive elastomeric electrode body”.
Claim 41 line 18; “the elastomeric electrode body” is changed to “the conductive elastomeric electrode body”.
Claim 41 the final line; “… the signal output terminal.” is changed to “… the signal output terminal; wherein a width ratio of the signal transmission pad to the signal collection surface is between 0.6 to 0.25; and the ECG electrode is provided on a chest strap adapted to be worn by a user; wherein the ECG electrode is adapted to acquire ECG signals when the chest strap is worn by the user and immersed in sea or chlorinated water.”
Claim 43 lines 2-3; “the elastomeric sealing sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 45 lines 2-3; “the elastomeric sealing sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 47; “the sealing sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 48; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 50; “the sealing sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 51; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 52 line 4; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 53; “the electrode body is made of a conductive elastomer…” is changed to “the conductive elastomeric electrode body is made of a conductive elastomer…”.
Claim 54 line 1; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 54 line 3; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 55 line 1; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 56 line 3; “an elongate, conductive and elastomeric electrode body” is changed to “an elongate and conductive elastomeric electrode body”.
Claim 56 lines 13-14; “wherein the first portion comprises a signal collection portion on which a signal collection surface is defined and a peripheral portion surrounding the signal collection surface” is changed to “the signal collection portion defines a signal collection surface and a peripheral portion surrounding the signal collection surface”.
Claim 56 lines 17-18; “the second portion and the second portion” is changed to “the second portion and the third portion”.
Claim 56 line 16-17; “the elastomeric electrode body” is changed to “the conductive elastomeric electrode body”.
Claim 56 line 19; “the elastomeric electrode body” is changed to “the conductive elastomeric electrode body”.
Claim 56 final line; “… and the signal output terminal.” is changed to “… and the signal output terminal, and a width ratio of the signal transmission pad to the signal collection surface is between 0.6 to 0.25; wherein the heart rate monitoring chest strap is adapted to collect ECG signals when worn by a user and immersed in sea or chlorinated water.” 
Claim 57 line 1; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 58; “the electrode body is made of a conductive elastomer…” is changed to “the conductive elastomeric electrode body is made of a conductive elastomer…”.
Claim 59 line 1; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 59 lines 2-3; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 60 line 1; “the sleeve” is changed to “the insulating and elastomeric sealing sleeve”.
Claim 60; “the electrode body” is changed to “the conductive elastomeric electrode body”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 41-60, the Lindberg (U.S. PGPub No. 2007/0285868), Gough (U.S. PGPub No. 2006/0094948), Beck (U.S. PGPub No. 2010/0317958), and Kumar (U.S. PGPub No. 2007/0225611) references fail to teach an ECG electrode and chest strap having a width ratio of the signal transmission pad to the signal collection surface between 0.6 to 0.25, wherein the elastomeric conductive electrode body has a resistance of 400 ohm or less.  The Lindberg reference teaches a similar structure but fails to teach the all of the above noted limitations. Gough and Kumar similarly fail to cure the above noted deficiencies of Lindberg. The Beck reference discloses a similar ECG electrode and device that can be worn during immersion in water, however Beck explicitly discloses that the device cannot collect signals while wet because of the characteristics of water ([0048-0055]). Furthermore, paragraph [0105] of applicant’s instant specification discloses that the unexpected result that the claimed width ratio and resistance value allow for the chest trap to perform well in sea or chlorinated water. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 41-60.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794